     Case 2:19-cv-08065-KK Document 24 Filed 11/04/20 Page 1 of 1 Page ID #:1648



1    JANNA K. LOWENSTEIN (SBN 225371)
     Lowenstein Disability Lawyers, A.L.C.
2         25350 Magic Mountain Pkwy Suite 300
          Valencia, CA 91355
3         Tel: (818) 905 6611
          Fax: (818) 789 1375
4         Email: jklowenstein@yahoo.com
5    Attorneys for Plaintiff
6

7                               UNITED STATES DISTRICT COURT
8                              CENTRAL DISTRICT OF CALIFORNIA
9

10   SARWAR MUHAMMAD SAFI,                   )     No. 19-CV-8065-KK
                                             )
11                Plaintiff,                 )     [PROPOSED] ORDER AWARDING
                                             )     ATTORNEYS FEES PURSUANT TO
12   vs.                                     )     EAJA 28 U.S.C. §2412(d)
                                             )
13   ANDREW SAUL,                            )
     COMMISSIONER OF SOCIAL                  )
14   SECURITY                                )
                                             )
15             Defendant                     )
     ______________________________
16

17         Pursuant to the Stipulation between the parties, through their respective counsel,
18   awarding attorney’s fees under EAJA,
19         IT IS HEREBY ORDERED that EAJA fees are awarded in the amount of $4,048.88
20   in attorney’s fees, as well as reimbursement of the $400.00 filing fee, for a total of
21   $4,448.88, subject to the terms of the stipulation.
22

23   Dated:     11/4/20
               ________________
                                             ______________________________
24                                           HON. KENLY KIYA KATO
                                             U.S. Magistrate Judge
25

26

27

28

                                                   1             Order Awarding EAJA Fees
